                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN THE MATTER OF                                  Case No. 18-mc-80206-JD

                                   8    James Paul Baratta #292848
                                                                                          ORDER OF SUSPENSION
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Because James Paul Baratta has failed to respond to the Order to Show Cause, James Paul

                                  14   Baratta's membership in the bar of this Court is hereby suspended.

                                  15          IT IS SO ORDERED.

                                  16   Dated: January 7, 2019

                                  17                                                  ______________________________________
                                                                                      JAMES DONATO
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                 UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    IN THE MATTER OF                                     Case No. 18-mc-80206-JD

                                   5    James Paul Baratta #292848
                                                                                             CERTIFICATE OF SERVICE
                                   6

                                   7

                                   8

                                   9
                                               I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10   District Court, Northern District of California.
                                  11
                                              That on 1/7/2019, I SERVED a true and correct copy(ies) of the attached, by placing said
                                  12   copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by depositing
Northern District of California
 United States District Court




                                       said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery receptacle
                                  13   located in the Clerk's office.
                                  14
                                              James Paul Baratta
                                  15          31421 Juliana Farms Rd.
                                              San Juan Capistrano, CA 92675
                                  16

                                  17

                                  18   Dated: 1/7/2019
                                  19

                                  20                                                     Susan Y. Soong
                                                                                         Clerk, United States District Court
                                  21

                                  22                                                     By:
                                                                                         __________________________
                                  23                                                     Lisa R. Clark, Deputy Clerk to the
                                                                                         Honorable James Donato
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
